DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 13 in the reply filed on 06/16/2022 is acknowledged.
Applicant’s amendment of claims 9 and 10 in the reply filed on 06/16/2022 is acknowledged.
Claims 1-12 are under consideration in this Office Action. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, prior-art fails to disclose a method of manufacturing a display panel, comprising steps of “forming an electronic material pattern layer on the first electrode pattern layer and in the source via and the drain via of the interlayer dielectric layer, wherein the electronic material pattern layer comprises a source contact layer and a drain contact layer, the source contact layer is electrically connected to the source region through the source via, and the drain contact layer is electrically connected to the drain region through the drain via.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 4, prior-art fails to disclose a method of manufacturing a display panel,  comprising  steps of “performing a second gray-scale mask process on the first electrode layer and the interlayer dielectric layer, wherein the second gray-scale mask process comprises: patterning the first electrode layer to form a first electrode pattern layer; and forming a source via and a drain via in the interlayer dielectric layer, wherein the source via exposes the source region and the drain via exposes the drain region.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 9, Kim, US 2012/0009710 discloses all limitations of claim 9 except for that  “an electronic material pattern layer disposed on the first electrode pattern layer and in source via and drain via of the interlayer dielectric layer, wherein the first electrode pattern layer is a pixel electrode.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893